Attorney(s) Law Offices of |Viichaei D. Steger, PC
Indcx # 18-CV-7890
Purchased!Fiisd:
Statc of New York
Court: U. S. District
County: Southern Dist.
AFFIDAV|T OF SERV|CE - SECRETARY OF STATE

Desire LLC a Ca|ifornia Lirnited Liability Company

 

.` against

N.Y. invasion lnc et ai
Defendant

 

STATE OF NEW YORK ) DESCRIPT|ON OF PERSON SERVEni AppfOX. AQB_I 55 YI'S.
COUNTY O_F ALBANY __)SS__ __ . . _ - _ “*""_*"
CFTY OF ALBANY } Weight: 120 Lbs. Height: 5' 0" Sex: Femaie Co|or of skin: White

 

I-iair color: Brown Other:

 

Hobert Guyette , being'du|y swornl deposes and says: deponent is over

 

the age of eighteen (18} years; that on October 1, 2018 , at 12:35 PM , at the office of the

 

Secretary of State of the State of NY located at 99 Washington Ave, 6th F|, Albany, New York 12231 deponent served
Summons in A Civi| Action & Compiaint

 

on
Fashion Col|ections Sportswear lnc

 

the Defendant in this action, by delivering to and leaving with Sue Zouky
AUTHOR|ZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Oi'fice of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to. Sec_tion -B._USiNESS .QORP_OHATION LAW §306.. - -

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the OHice

 

ot the Secretary of State of the State of New York, duly authorized to accept such service on behalf of_said -

defendant

Swom to before me on this

1 st day of October 201 8 - W
-'

 

 

  

 

 

 

      
  

. . V
FNTH "@ Robert Gu ette
NoTARY PuBLac, stan .\ y
Nn_o1cos1sss?4,mbany -.

00 l n n J 8 §§ |nvolce-Work 0rder #1829436
mrnlsslon Expires an , . Attorney Fi[e # Desife I_I`_C

